PER CURIAM.
Appellant, Dr. Harry Lowry (Employer), seeks review of an Unemployment Appeals Commission (UAC) order reversing an appeals referee’s decision which found that Barbara Soper (Claimant) was not entitled to unemployment benefits. We reverse and remand for the UAC to reinstate the decision of the appeals referee.
The UAC may not reject an appeals referee’s findings of fact where such findings are supported by competent substantial evidence in the record. See Maynard v. Florida Unemployment Appeals Comm’n, 609 So.2d 143, 145 (Fla. 4th DCA 1992). If such findings are supported by competent substantial evidence, the UAC may not reweigh the evidence or substitute its findings for the appeals referee’s findings. See Volk v. Florida Unemployment Appeals Comm’n, 673 So.2d 574 (Fla. 4th DCA 1996); Maynard, 609 So.2d at 145.
After reviewing the record in the instant case, we conclude that the appeals referee’s findings were supported by competent substantial evidence and that the UAC erroneously reweighed the evidence and substituted its findings for those of the appeals referee. Accordingly, we reverse and remand with *646directions to reinstate the appeals referee’s decision.
REVERSED AND REMANDED.
STONE, C.J., and GUNTHER and SHAHOOD, JJ., concur.